 
 
I 
108th CONGRESS 2d Session 
H. R. 4972 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Markey (for himself, Ms. Linda T. Sánchez of California, Mr. McNulty, Mr. Ryan of Ohio, Mr. Lewis of Georgia, Mrs. Christensen, Mr. Frost, Mr. Owens, Mr. Hinchey, and Mr. Deutsch) introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the National Voter Registration Act of 1993 to permit certain individuals who are under the minimum legal voting age to complete voter registration application forms, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gateway to Democracy Act of 2004. 
2.Findings; Purpose 
(a)FindingsCongress finds the following: 
(1)The right of citizens of the United States to vote is a fundamental right. 
(2)It is the responsibility of the Federal, State, and local governments to ensure that voter registration laws and procedures enhance the participation of eligible citizens as voters. 
(3)Young adults often fail to participate in the first election for which they are eligible to vote. 
(4)Young adults are consistently the age group with the lowest voter turnout. According to the Bureau of the Census, in the 2000 general election only 45.4% of 18 to 24 year olds were registered to vote and only 32.3% voted. The statistics for the 1998 general election were even more dismal, as 39.2% of such individuals were registered and a mere 16.6% actually went to the polls. 
(5)One of the reasons for the failure of young adults to vote is that most States require registration prior to the election itself, so that it is too late to establish voter eligibility on Election Day. 
(6)The National Voter Registration Act of 1993 established that the simultaneous application for voter registration with the application for a motor vehicle driver’s license provides the government with an effective mechanism for increasing access to voter registration. 
(7)While many States allow individuals to get their license before they meet the age requirement for voter registration, few States allow registration at that time if the potential voter has not yet reached the minimum voting age. 
(8)In order to remove this barrier, increase the effectiveness of the National Voter Registration Act of 1993, and ensure that the maximum number of young adults is given the opportunity to register to vote, a procedure should be established to allow young adults who do not yet meet the voting age requirement to nevertheless register to vote at the time they apply for their driver’s licenses. 
(9)Hawaii, Connecticut, Iowa, Florida, Maine, Missouri, and Texas have already implemented successful pre-registration programs which allow individuals to register to vote prior to meeting all of the eligibility requirements for registration. 
(b)PurposeIt is the purpose of this Act— 
(1)to increase the effectiveness of the National Voter Registration Act of 1993; 
(2)to expand the categories of individuals who are given the opportunity to register to vote under the National Voter Registration Act of 1993 to include young adults who do not yet meet the minimum age requirement to vote; and 
(3)to encourage civic engagement by young adults.  
3.Permitting Certain Individuals Under Minimum Legal Voting Age to Complete Voter Registration Application Forms 
(a)Forms Provided With Applications For Motor Vehicle Driver’s LicenseSection 5(c)(2)(C)(ii) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–3(c)(2)(C)(ii)) is amended by striking requirement and inserting the following: requirement (or, in the case of an applicant who is under the minimum legal voting age, an attestation that the applicant will reach such age prior to voting). 
(b)Forms Provided by Other Designated Voter Registration AgenciesSection 7(a)(6)(A)(i)(II) of such Act (42 U.S.C. 1973gg–5(a)(6)(A)(i)(II)) is amended by striking requirement and inserting the following: requirement (or, in the case of an applicant who is under the minimum legal voting age, an attestation that the applicant will reach such age prior to voting). 
(c)Mail Voter Registration Form 
(1)In generalSection 9(b)(2)(B) of such Act (42 U.S.C. 1973gg–7(b)(2)(B)) is amended by striking requirement and inserting the following: requirement (or, in the case of an applicant who is under the minimum legal voting age, an attestation that the applicant will reach such age prior to voting). 
(2)Conforming amendment regarding check-off box for ageSection 303(b)(4)(A)(ii) of the Help America Vote Act of 2002 (42 U.S.C. 15483(b)(4)(A)(ii)) is amended to read as follows: 
 
(ii)The question If you are under the minimum legal voting age, will you certify that you understand that this application will not become effective and you will not be able to vote in any election prior to reaching that age? and boxes for the applicant to check to indicate whether or not the applicant will so certify.. 
(d)Rule of Construction Regarding Minimum Age For Submission of FormsSection 8 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6) is amended— 
(1)by redesignating subsection (j) as subsection (k); and 
(2)by inserting after subsection (i) the following new subsection: 
 
(j)Minimum Age For Submission of FormsNothing in this Act may be construed to require a State to accept any voter registration application form from an individual who, at the time of submitting the form, has not attained the age at which the individual may apply for a motor vehicle driver’s license in the State.. 
4.Maintenance and Availability of Information on Individuals Under Minimum Legal Voting AgeSection 303(a)(1)(A) of the Help America Vote Act of 2002 (42 U.S.C. 15483(a)(1)(A)) is amended by adding at the end the following new clause: 
 
(ix)In addition to the information on legally registered voters which is maintained on the list, the State shall maintain information on those individuals in the State who have completed applications for voter registration prior to reaching the minimum legal voting age, and shall make the information available to election officials in the State.. 
5.Effective DateThe amendments made by this Act shall apply with respect to applications to register to vote in elections occurring in a State after the date on which the State is required to comply with the requirements of section 303(a) of the Help America Vote Act of 2002 (relating to the implementation of a computerized Statewide voter registration list). 
 
